DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 12 April 2021 has been entered.  Claims 1-2, 5-8, 10-15, 18-23 and 26 are currently pending in the application.  Claims 11-12, 23 and 26 are withdrawn.  The rejections of record from the office action dated 13 October 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, 10, 13-15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, examiner cannot find and applicant does not point to support to recite that the inner shell is made from slurried pulp.  In claim 20, examiner cannot find and applicant does not point to support to recite that the spacer is made from slurried pulp.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 10, 13-15, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (GB 2,448,592 A), in view of Krebs et al. (US 2005/0016673 A1).
Regarding claims 1-2, 5-7, 10, 13-15, 18-20 and 22, Gu discloses a coffin or casket (i.e. three dimensional material; three dimensional object) comprising paper pulp based materials comprising panels including a honeycomb layer comprising honeycomb 
Given that Gu discloses that the outer veneer may be made of paper sheet or other materials (Page 4/Lines 10-20), it is the examiner’s position that it would have been obvious to pick paper sheet because it is disclosed and in order to provide a lower cost material and so that all of the materials used are wood pulp type materials for consistency and ease of material acquisition.  
While there is no specific disclosure that the shell is “molded” or that the pulp is “slurried” as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed “molded” and “slurried” and given that Gu meets the requirements of the claimed material/object, modified Gu clearly meets the requirements of the present claims.
	Gu does not disclose that the outer veneer layer (i.e. outer shell) has a thickness from 1 to 2 mm.
	Krebs discloses that paper veneer layers for laminates are generally from 0.1 to 1.0 mm thick (i.e. overlapping 1 to 2 mm) ([0005]). 
	Gu and Krebs are analogous art because they both teach about laminates having paper veneer layers.  It would have been obvious to one of ordinary skill in the art to use a paper veneer having a thickness as disclosed by Krebs or to use the paper veneer of Krebs because it is well known in the art and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Regarding claims 10 and 22, while there is no explicit disclosure of the length of the coffin, given that many people are taller than 1m, it would have been obvious to make the coffin longer than 1m in order to fit the body of a person taller than 1m.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (GB 2,448,592 A) and Krebs et al. (US 2005/0016673 A1), as applied to claims 1 and 13 above, in view of Fortin et al. (US 5,272,852).

Fortin discloses that it is known to add a fire retardant additive to pulp materials (C3/L60-65).
Gu and Fortin are analogous art because they both teach about pulp materials.  It is the examiner’s position that it would have been obvious to add a flame retardant additive as disclosed by Fortin to the pulp materials of the coffin of Gu in order to provide a coffin that has flame retardant properties

Response to Arguments

Applicant's arguments filed 12 April 2020 have been fully considered but they are not persuasive.
Applicant argues that there would be no expectation of success in using a paper that is at least 1 mm thick because it would break when bending to conform to the shape of the underlying layer.
Applicant’s argument is unpersuasive given that applicant provides no evidence to support the assertion that there would be no expectation of success in using a paper that is at least 1 mm thick because it would break when bending to conform to the shape of the underlying layer.
Applicant argues that the outer veneer layer made of paper cannot be considered a shell molded into a three-dimensional shape from slurried pulp because a veneer is 
It is noted that a veneer exists in three-dimensional space and is therefore three-dimensional not two-dimensional.  As set forth above, it appears that the sidewall of the coffin is slightly bent (i.e. curved) (Fig. 4).  Therefore, the material, including the veneer, is curved.
Applicant argues that the outer shell molded into a three-dimensional shape from slurried pulp provides a smooth and even surface while maintaining strength in all parts of the curved surface.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the instant invention provides unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES C YAGER/Primary Examiner, Art Unit 1782